Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 1 of 8




          Exhibit B
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 2 of 8



       COVID-19                                                                                                                    MENU 




    MORE RESOURCES


    Emerging SARS-CoV-2 Variants
    Updated Jan. 3, 2021


     Languages
      Languages

    Print
     Print



                                              

    Multiple SARS-CoV-2 variants are circulating globally. Several new
    variants emerged in the fall of 2020, most notably:                                                    Previous update:
                                                                                                           Dec. 29, 2020
       ●     In the United Kingdom (UK), a new variant strain of SARS-CoV-
             2 (known as 20B/501Y.V1, VOC 202012/01, or B.1.1.7 lineage)
             emerged with an unusually large number of mutations. This
             variant has since been detected in numerous countries around
             the world, including the United States (US) and Canada.
       ●     In South Africa, another variant of SARS-CoV-2 (known as
             20C/501Y.V2 or B.1.351 lineage) emerged independently of the
             B.1.1.7 lineage. This variant shares some mutations with the
             B.1.1.7 lineage. Cases attributed to this variant have been
             detected outside of South Africa.                                                             US COVID-19 Cases
    Scientists are working to learn more about these variants to better
                                                                                                           Caused by Variants
                                                                                                           View a map showing the
    understand how easily they might be transmitted and whether
                                                                                                           number of confirmed cases in
    currently authorized vaccines will protect people against them.
                                                                                                           each state.
    Currently, there is no evidence that these variants cause more severe
    illness or increased risk of death. New information about the
                                                                                                              View Cases
    virologic, epidemiologic, and clinical characteristics of these variants
    is rapidly emerging.

    CDC, in collaboration with other public health agencies, is monitoring the situation closely. CDC is working


https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 3 of 8
    to detect and characterize emerging viral variants. Furthermore, CDC has staff available to provide on-the-
    ground technical support to investigate the epidemiologic and clinical characteristics of SARS-CoV-2
    variant infections. CDC will communicate new information as it becomes available.

                                                                                                                                    Top of Page



    Emerging Variants
    B.1.1.7 lineage (a.k.a. 20B/501Y.V1 Variant of Concern (VOC) 202012/01)

       ●    This variant has a mutation in the receptor binding domain (RBD) of the spike protein at position 501,
            where amino acid asparagine (N) has been replaced with tyrosine (Y). The shorthand for this
            mutation is N501Y. This variant also has several other mutations, including:
               -    69/70 deletion: occurred spontaneously many times and likely leads to a conformational
                    change in the spike protein
               -    P681H: near the S1/S2 furin cleavage site, a site with high variability in coronaviruses. This
                    mutation has also emerged spontaneously multiple times.
               -    ORF8 stop codon (Q27stop): mutation in ORF8, the function of which is unknown.
       ●    This variant is estimated to have first emerged in the UK during September 2020.
       ●    Since December 20, 2020, several countries have reported cases of the B.1.1.7 lineage, including the
            United States and Canada.
       ●    Preliminary epidemiologic indicators suggest that this variant is associated with increased
            transmissibility (i.e., more efficient and rapid transmission).
       ●    Currently there is no evidence to suggest that the variant has any impact on the severity of disease or
            vaccine efficacy.

    B.1.351 lineage (a.k.a. 20C/501Y.V2)

       ●    This variant has multiple mutations in the spike protein, including N501Y. Unlike the B.1.1.7 lineage
            detected in the UK this variant does not contain the deletion at 69/70.
       ●    This variant was first identified in Nelson Mandela Bay, South Africa, in samples dating back to the
            beginning of October 2020, and cases have since been detected outside of South Africa.
       ●    The variant also was identified in Zambia in late December 2020, at which time it appeared to be the
            predominant variant in the country.
       ●    Currently there is no evidence to suggest that this variant has any impact on disease severity or
            vaccine efficacy.




https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 4 of 8
                                                                                                                                    Top of Page



    Why Strain Surveillance is Important for Public Health
    CDC has been conducting SARS-CoV-2 Strain Surveillance to build a collection of SARS-CoV-2 specimens
    and sequences to support public health response. Routine analysis of the available genetic sequence data
    will enable CDC and its public health partners to identify variant viruses for further characterization.

    Viruses generally acquire mutations over time, giving rise to new variants. For instance, another strain
    recently emerged in Nigeria[1]. CDC also is monitoring this strain but, at this time, it has shown no
    characteristics of greater concern to public health experts.

    Some of the potential consequences of emerging variants are the following:

          ●   Ability to spread more quickly in people. There is already evidence that one mutation, D614G,
              confers increased ability to spread more quickly than the wild-type[2] SARS-CoV-2. In the lab, 614G
              variants propagate more quickly in human respiratory epithelial cells, outcompeting 614D viruses.
              There also is epidemiologic evidence that the 614G variant spreads more quickly than viruses without
              the mutation.
          ●   Ability to cause either milder or more severe disease in people. There is no evidence that these
              recently identified SARS-CoV-2 variants cause more severe disease than earlier ones.
          ●   Ability to evade detection by specific diagnostic tests. Most commercial polymerase chain
              reaction (PCR) tests have multiple targets to detect the virus, such that even if a mutation impacts
              one of the targets, the other PCR targets will still work.
          ●   Decreased susceptibility to therapeutic agents such as monoclonal antibodies.
          ●   Ability to evade natural or vaccine-induced immunity. Both vaccination against and natural
              infection with SARS-CoV-2 produce a “polyclonal” response that targets several parts of the spike
              protein. The virus would likely need to accumulate multiple mutations in the spike protein to evade
              immunity induced by vaccines or by natural infection.

    Among these possibilities, the last—the ability to evade vaccine-induced immunity—would likely be the
    most concerning because once a large proportion of the population is vaccinated, there will be immune
    pressure that could favor and accelerate emergence of such variants by selecting for “escape mutants.”
    There is no evidence that this is occurring, and most experts believe escape mutants are unlikely to emerge
    because of the nature of the virus.

    [1]Analysis of sequences from the African Centre of Excellence for Genomics of Infectious Diseases
    (ACEGID), Redeemer’s University, Nigeria, identified two SARS-CoV-2 sequences belonging to the B.1.1.207
    lineage. These sequences share one non-synonymous mutation in the spike protein (P681H) in common


https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 5 of 8
    with the B.1.1.7 lineage but does not share any of the other 22 unique mutations of B.1.1.7 lineage. The
    P681H residue is near the S1/S2 furin cleavage site, a site with high variability in coronaviruses. At this time,
    it is unknown when this variant may have first emerged. Currently there is no evidence to indicate this
    variant has any impact on disease severity or is contributing to increased transmission of SARS-CoV-2 in
    Nigeria.

    [2]   “Wild-type” refers to the strain of virus – or background strain – that contains no major mutations.

                                                                                                                                    Top of Page



    Strain Surveillance in the US
    In the United States, sequence-based strain surveillance has been ramping up with the following
    components:

          ●   National SARS-CoV-2 Strain Surveillance (“NS3”): Since November 2020, state health
              departments and other public health agencies have been regularly sending CDC SARS-CoV-2
              samples for sequencing and further characterization. This system is now being scaled to process 750
              samples nationally per week. One strength of this system is that it allows for characterization of
              viruses beyond what sequencing alone can provide.
          ●   Surveillance in partnership with national reference laboratories: CDC is contracting with large
              national reference labs to provide sequence data from across the United States. As of December 29,
              CDC has commitments from these laboratories to sequence 1,750 samples per week and anticipates
              being able to increase this number.
          ●   Contracts with universities: CDC has contracts with seven universities to conduct genomic
              surveillance in collaboration with public health agencies.
          ●   Sequencing within state and local health departments: Since 2014, CDC’s Advanced Molecular
              Detection Program has been integrating next-generation sequencing and bioinformatics into the U.S.
              public health system. Several state and local health departments have been applying these resources
              as part of their response to COVID-19. To further support these efforts, CDC released $15 million in
              funding, with COVID supplemental funds, through the Epidemiology and Laboratory Capacity
              Program on December 18, 2020.
          ●   The SPHERES consortium: Since early in the pandemic, CDC has led a national consortium of
              laboratories sequencing SARS-CoV-2 (SPHERES) to coordinate U.S sequencing efforts outside of
              CDC. The SPHERES consortium consists of more than 160 institutions, including academic centers,
              industry, non-governmental organizations, and public health agencies.

    Through these efforts, anonymous genomic data are made available through public databases for use by
    public health professionals, researchers, and industry.

https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 6 of 8

                                                                                                                                      Top of Page

                                                                                                                            Last Updated Jan. 3, 2021


       More Resources
         CDC in Action                                                                                                                           

         Global COVID-19                                                                                                                         

         Science & Research                                                                                                                      

             Science Briefs                                                                                                                      

                 Emerging SARS-CoV-2 Variants


                 Options to Reduce Quarantine for Contacts of Persons with SARS-CoV-2 Infection Using Symptom Monitoring and
                 Diagnostic Testing


                 Science Agenda: Building the Evidence Base for Ongoing COVID-19 Response, 2020-2023


                 Scientific Brief: Community Use of Cloth Masks to Control the Spread of SARS-CoV-2


                 Scientific Brief: SARS-CoV-2 and Potential Airborne Transmission


         Guidance Documents

         Communication Resources                                                                                                                 

         What's New




           Get Email Updates
          To receive email updates about COVID-19, enter your email address:


           Email Address

https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 7 of 8
           What's this?

                                                                Submit
                                                                 Submit



       HAVE QUESTIONS?

       
        Visit CDC-INFO

       
        Call 800-232-4636

       
        Email CDC-INFO

       
        Open 24/7

       CDC INFORMATION
       About CDC
       Jobs
       Funding
       Policies
       File Viewers & Players

       Privacy
       FOIA
       No Fear Act
       OIG
       Nondiscrimination
       Accessibility

       CONNECT WITH CDC


          
       
          
       

       U.S. Department of Health & Human Services
       USA.gov
       CDC Website Exit Disclaimer
       




https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
Emerging SARS-CoV-2 Variants | CDC
                         Case 1:21-cv-01009-DNH-ML Document 16-2 Filed 09/22/21 Page 8 of 8
       LANGUAGE ASSISTANCE


       Español

       繁體中文

       Tiếng Việt

       한국어

       Tagalog

       Русский

       ‫العربية‬

       Kreyòl Ayisyen

       Français

       Polski

       Português

       Italiano

       Deutsch

       日本語

       ‫فارسی‬

       English




https://www.cdc.gov/coronavirus/2019-ncov/more/science-and-research/scientific-brief-emerging-variants.html#[1/9/2021 6:03:32 PM]
